PER CURIAM: *
Cheryl Reed Johnson was convicted of conspiracy to commit mail and wire fraud, conspiracy to defraud the IRS, and falsely claiming a tax refund. The district court imposed a within-guidelines sentence of 151 months and a three-year term of supervised release. Now, Johnson argues that her plea is involuntary due to omissions in her Federal Rule of Criminal Procedure 11 colloquy. Specifically, she contends that the district court neglected to admonish her concerning her right to counsel at trial and on appeal, her right to testify at trial, the Government’s right to seek forfeiture, and the appellate waiver contained in her written plea agreement. Because these arguments show no obvious error, they fail. See Puckett v. United States, 556 U.S. 129, 135, 129 S.Ct. 1423, 173 L.Ed.2d 266 (2009); United States v. Vonn, 535 U.S. 55, 59, 122 S.Ct. 1043, 152 L.Ed.2d 90 (2002). Insofar as Johnson challenges her convictions by arguing that her plea was involuntary, her arguments are unavailing, and her convictions are AFFIRMED.
The Government argues that Johnson’s challenge to her sentence is barred by her waiver of her appellate rights. Review of the record shows that Johnson’s waiver was knowing and voluntary and that the waiver applies to her argument that her sentence is unreasonable. See United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005). We thus decline to address this argument, and Johnson’s appeal is DISMISSED to the extent she challenges her sentence. See United States v. Walters, 732 F.3d 489, 491 (5th Cir. 2013). Finally, Johnson’s pro se motions to proceed pro se and to relieve appointed counsel are DENIED.

 Pursuant to 5th Cm. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.